Citation Nr: 0818529	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  05-23 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an effective date prior to May 21, 2001 
for the award of service connection for chronic anterior 
cruciate ligament tear, right knee.  

2.  Entitlement to an effective date prior to May 21, 2001 
for the award of service connection for traumatic arthritis, 
right knee.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife





ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
December 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which granted service connection for chronic 
anterior cruciate ligament tear, right knee, and traumatic 
arthritis, right knee, effective May 21, 2001.  

The veteran presented testimony before a Decision Review 
Officer (DRO) at the RO in November 2005.  A transcript of 
the hearing is of record.  


FINDINGS OF FACT

1.  The veteran filed a claim for service connection for a 
right knee disability that was received by the RO in March 
1977; the claim was denied in a January 1978 rating decision, 
which became final.

2.  The veteran filed a claim to reopen that was received by 
the RO in May 1998 and treated as an original claim.  A final 
September 1998 rating decision denied the claim as not well 
grounded.  

3.  The veteran filed another claim to reopen that was 
received by the RO on May 21, 2001.  




4.  In January 2005, the RO resolved reasonable doubt in the 
veteran's favor and granted service connection for chronic 
anterior cruciate ligament tear, right knee, and traumatic 
arthritis, right knee, each with a 10 percent disability 
evaluation effective May 21, 2001.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to May 21, 2001 
for the award of service connection for chronic anterior 
cruciate ligament tear, right knee, have not been met.  38 
U.S.C.A. §§ 5107, 5110 (West. 2002 & Supp. 2007); 38 C.F.R. 
§ 3.400 (2007).

2.  The criteria for an effective date prior to May 21, 2001 
for the award of service connection for traumatic arthritis, 
right knee, have not been met.  38 U.S.C.A. §§ 5107, 5110 
(West. 2002 & Supp. 2007); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Earlier effective date claims

The veteran filed a claim to establish entitlement to service 
connection for a right knee injury that was received by the 
RO in March 1977.  See VA Form 21-526.  Although the RO 
concluded that service connection was not warranted for 
osteoporosis of the left knee and ankle, the discussion and 
analysis portion of the rating decision did address the 
veteran's right knee.  See January 1978 rating decision.  As 
such, the Board finds that this rating decision adjudicated 
the claim for service connection for a right knee disability.  

The Board acknowledges that review of the claims folder does 
not contain a letter from the RO notifying the veteran of the 
January 1978 rating decision; though a Control Document and 
Award Letter indicates that a letter was sent to the veteran 
on January 17, 1978.  Further, an a statement received by the 
RO in March 1978, the veteran indicated that he was aware of 
the grant of service connection for bilateral neurosensory 
acoustic deficit, a claim that was adjudicated in the January 
1978 rating decision.  In the March 1978 statement, the 
veteran references injuring his right knee during service, 
but does not indicate any disagreement with the RO's denial 
of service connection.  Therefore, the March 1978 statement 
cannot be considered a notice of disagreement (NOD).  See 
statement in support of claim; 38 C.F.R. § 20.201.  In the 
absence of a NOD, the January 1978 rating decision became 
final.  See 38 U.S.C.A. § 4005(c) (1976); 38 C.F.R. §§ 3.304, 
19.118, 19.153 (1977).  

The veteran filed a claim to reopen that was received by the 
RO in May 1998.  See VA Form 21-4138.  The RO, however, while 
noting that service connection for a right knee disability 
had been previously denied in the January 1978 rating 
decision, adjudicated the issue as an original claim rather 
than as a claim to reopen.  Service connection for a right 
knee condition was denied on the basis that the veteran had 
not filed a well-grounded claim.  See September 1998 rating 
decision.  The veteran was notified of this decision by 
letter dated September 25, 1998, but he did not initiate an 
appeal and the decision became final.  See 38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1998).  

The veteran subsequently filed a statement that was received 
by the RO on May 21, 2001 and in which he mentions his right 
knee.  In a September 2002 rating decision, the RO noted that 
service connection for a right knee condition was denied in 
the September 1998 rating decision as not well grounded, and 
indicated that the decision was being reconsidered under the 
Veterans Claims Assistance Act of 2000 (VCAA).  Though, the 
Board points out that this was not a claim denied as not well 
grounded between July 14, 1999, and November 9, 2000, 
requiring readjudication under the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  See VCAA, § 7(b), Pub. 
L. No. 106- 475, 114 Stat. 2096 (2000).  Rather, this claim 
was denied as not well grounded in September 1998, prior to 
the applicable period.  Therefore, the claim filed in May 
1998 was not still pending.

Service connection was thereafter granted for chronic 
anterior cruciate ligament tear, right knee, and traumatic 
arthritis, right knee, each with a 10 percent disability 
evaluation effective May 21, 2001.  See rating decision dated 
in January 2005.  The veteran contends, however, that he is 
entitled to an earlier effective date.  He initially asserted 
that the effective date should go back to 1968, when he 
injured his knee during basic training.  He has also asserted 
that the effective date should go back to 1977, when he filed 
his initial claim for service connection.  See e.g., March 
2005 NOD; July 2005 VA Form 9; November 2005 hearing 
transcript.  

Generally, the effective date of an award of service 
connection is the date the claim was received or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2007).  The same is true for 
an award based on a claim reopened after final adjudication, 
as VA laws and regulations stipulate that the effective date 
of such an award shall be fixed in accordance with the facts 
found, but shall not be earlier than the date the claim was 
received, or the date entitlement arose, whichever is later.  
See id.; 38 C.F.R. §3.400(r) (2007).

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2007).  An informal claim 
may be any communication or action, indicating an intent to 
apply for one or more benefits under VA law.  See Thomas v. 
Principi, 16 Vet. App. 197 (2002); see also 38 C.F.R. §§ 
3.1(p), 3.155(a) (2006).  An informal claim must be written, 
see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and 
it must identify the benefit being sought.  Brannon v. West, 
12 Vet. App. 32, 34-5 (1998).  Review of the claims folder 
does not contain any correspondence that could be construed 
as an informal claim between September 25, 1998, the date of 
the letter notifying the veteran that his claim for a right 
knee disability was not well grounded, and May 21, 2001.  

At this juncture, the Board must address the veteran's 
argument that he was denied service connection for the wrong 
knee after filing his original claim such that his original 
claim for a right knee disability remains open.  See e.g., 
June 2006 statement in support of claim.  As noted above, the 
VA Form 21-526 received by the RO in March 1977 contained a 
claim for service connection for a right knee injury.  While 
the body of the rating decision issued in January 1978 
contains discussion on the veteran's right knee, the RO 
ultimately noted that service connection was not warranted 
for osteoporosis of the left knee and ankle.  Despite this 
apparent error, and as discussed above, the January 1978 
rating decision adequately contained discussion and analysis 
on whether service connection was warranted for a right knee 
disability.  Therefore, while the Board is sympathetic to the 
veteran's argument, it finds no merit to the assertion that 
his claim for a right knee disability remains open.  This 
argument also fails for another reason, namely that the 
veteran's second claim for service connection, treated as an 
original claim in September 1998 even though the RO noted the 
January 1978 denial, was also denied and became final.  As 
such, neither the March 1977 claim, nor the May 1998 claim, 
remains open.  

The law clearly states that the effective date of an award 
based on an original claim or a claim to reopen shall not be 
earlier than the date the claim was received, or the date 
entitlement arose, whichever is later.  As such, while the 
Board acknowledges that the May 2001 claim was treated as an 
original claim rather than as a claim to reopen (despite the 
fact that the record contained two prior final rating 
decisions), the distinction is of no consequence.  This is so 
because the regulations institute the same procedures for 
establishing the effective date of original claims and claims 
to reopen.  In light of the foregoing, the Board finds that 
an effective date prior to May 21, 2001 for service-connected 
chronic anterior cruciate ligament tear, right knee, and 
traumatic arthritis, right knee, is not warranted and the 
claim must be denied. 

II.	Duties to notify and assist

With respect to the veteran's assertion that he is entitled 
to an earlier effective date for the grant of service 
connection for chronic anterior cruciate ligament tear, right 
knee, and traumatic arthritis, right knee, the United States 
Court of Appeals of the Federal Circuit has held that once 
the underlying claim is granted, further notice as to 
downstream questions, such as the effective date, is not 
required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007). 

As to VA's duty to assist, there is no outstanding evidence 
that should be associated with the claims folder.  The Board 
thus finds that there is no further action to be undertaken 
to comply with the provisions of 38 U.S.C.A. § 5103(a), § 
5103A, or 38 C.F.R. § 3.159, and that the veteran will not be 
prejudiced by the Board's adjudication of his claims.


ORDER

An effective date prior to May 21, 2001, for the award of 
service connection for chronic anterior cruciate ligament 
tear, right knee, is denied.  

An effective date prior to May 21, 2001, for the award of 
service connection for traumatic arthritis, right knee, is 
denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


